Citation Nr: 0417228	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating greater that 30 percent 
for generalized anxiety disorder with depression. 

2.  Entitlement to an increased (compensable) rating for 
gastric ulcer disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active military service from November 1977 to 
March 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May and November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to an increased 
rating for gastric ulcer, among other things.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

Missing Claims File

In February 2002, Board determined that the veteran's claims 
file was missing and directed the RO to secure the file or 
rebuilt it by obtaining the historical evidence and 
administrative actions.  Although the RO has replaced many of 
the previous records and has indicated that the veteran's 
file has been rebuilt, the Board notes that there are records 
pertinent to the adjudication of the issues that have not 
been obtained.  

As directed by the Board, the RO has made attempts to obtain 
the veteran's service medical records.  In response to a 
request for information, the National Personnel Records 
Center in May 2002 reported that it was sending all available 
service medical records at code 13.  The Board notes that 
there are no service medical records in the veteran's claims 
file.  Instead, the file includes microfiche of the service 
personnel records.  

In addition, the Board in June 1997 remanded this case to the 
RO for further development, including VA examinations to 
determine the etiology of the veteran's anxiety disorder and 
to determine the severity of the veteran's gastric ulcer 
disease.  The records show that in January 1998 the RO 
granted service connection for generalized anxiety with 
depression and assigned a 30 percent disability evaluation.  
However, the January 1998 rating action has not been 
associated with the claims file, and the examination 
(referred to an April 1998 statement of the case) upon which 
the RO considered in granting service connection for the 
disability is not of record.  

Moreover, the record shows that the veteran underwent VA 
examinations on May 10, 1990, August 25, 1997, and October 2, 
1997, for the disabilities at issue.  Those examinations 
reports are not of record.  

Gastric Ulcer

With regard to the December 1998 remand, the Board directed 
the RO to provide the veteran an examination to determine the 
level of severity of the veteran's service-connected gastric 
ulcer disability.  The veteran was provided an examination in 
February 2002, but the examiner failed to address the 
criteria for evaluating the disorder as directed in the 
December 1998 remand.  Thus, the examination is not adequate 
for rating purposes.  

In addition, the examination report shows that the veteran 
underwent an upper gastrointestinal study and that a Pylori 
antibody test had been requested.  The results of those 
studies have not been associated with the claims file.  

Accordingly, the case is remanded for the following:  

1.  The RO should obtain the veteran's 
remaining service medical records.  See 
May 7, 2002 Request/Response Information.  
If these records are not available or 
cannot be reconstructed, it should be 
indicated in writing.   

2.  The RO should also attempt to locate 
a copy of the January 1998 rating action 
and associate it with the veteran's 
claims file.  If this document is not 
available, it should be so indicated in 
writing.  

3.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  In particular, the 
RO should ensure that the veteran has 
received notice that he is to provide any 
evidence in his possession that pertains 
to the claims of increased ratings for 
generalized anxiety reaction and for 
gastric ulcer.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

4.  In any event, the RO should obtain 
all VA examinations for the veteran's 
generalized anxiety reaction and 
depression and gastric ulcer disease 
conducted in since 1990, including the 
May 10, 1990, August 25, 1997, and 
October 2, 1997, examinations.  The RO 
should also obtain VA studies including 
gastrointestinal studies dated in 
February 2002 and a Pylori antibody test 
since February 2002.  If these documents 
are not available it should be so 
indicated in writing. 

5.  Thereafter, the RO should provide the 
veteran complete VA gastrointestitinal 
examination to determine the severity of 
the veteran's service-connected gastric 
ulcer disease.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.  
The examiner should reported detailed 
findings with regard to the current 
manifestations of the veteran's gastric 
ulcer, including, but not limited to:  
the degree to which the ulcer pain is 
relieved by standard therapy; whether the 
veteran has periodic vomiting, or 
recurrent hematemesis or melena; whether 
her gastric ulcer is manifested by 
anemia, weight loss, or resulting in 
impairment of health; whether episodes of 
symptoms are severe or incapacitating; 
the number of days symptomatic episodes 
occur.  All indicated special studies 
deemed necessary should be accomplished.  

6.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

7.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for a compensable 
evaluation for gastric ulcer.  

8.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




